DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  the last 2 lines of the limitations do not seem to further limitation the independent claim from which it depends.  The independent claim derives an affine motion vector using motion vectors and the dependent derives an affine motion vector by taking the motion vectors. The Examiner requests an explanation of how this is different or in the alternative the Applicant could remove the last part of the limitation as the first portion of the limitation regarding 4:4:4: color sampling already further limits the dependent claim to satisfy the requirements of 35 U.S.C. § 112(d). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 8-9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (U.S. 2020/0120353), hereinafter Xu.

	Regarding claims 1 and 8, Xu discloses a method and apparatus for video coding, comprising: 
	a processor (Xu [0162]); and 
	a memory configured to store instructions executable by the processor (Xu [0162]); 
	wherein the processor, upon execution of the instructions (Xu [0162]), is configured to: 
		arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks (Xu [0026]); and 
		derive an affine motion vector for a chroma subblock out of the chroma subblocks using motion vectors of the corresponding luma subblocks (Xu [0113]), 
		wherein the video data has a color sampling format (Xu [0067] and [0113]), and the corresponding luma subblocks are derived according to the color sampling format (Xu [0113]). 

	Regarding claim 15, Xu discloses a non-transitory computer readable storage medium, comprising instructions stored therein, wherein, when the instructions are executed by a processor, the instructions cause the processor to (Xu [0162]): arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks; and derive an affine motion vector for a chroma subblock out of the chroma subblocks using motion vectors of the corresponding luma subblocks, wherein the video data has a color sampling format, and the corresponding luma subblocks are derived according to the color sampling format (see claim 8 citations). 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bross, Benjamin, et al., "Versatile Video Coding (Draft 2)", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document Jvet-K1001-v7, 11th Meeting: Ljubljana, SI, July 10-18, 2018,. Bross was cited in the Applicant’s IDS dated 10/19/21.

Regarding claims 3, 10 and 17, Xu discloses the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: determine that the color sampling format is 4:2:0 (Xu [0113]), and derive the affine motion vector for the chroma subblock by taking the motion vectors of the corresponding luma subblock (Xu [0113] or Bross p. 99, section 8.3.3.7). 
	Xu does not explicitly disclose a 4:4:4 color sampling format.
	However, Bross teaches a 4:4:4 color sampling format (Bross p. 14, Table 6-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s apparatus with the missing limitations as taught by Bross to create more accurate luma and chroma arrays based on the color sampling format (Bross p. 14, section 6.2).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating more accurate luma and chroma motion vectors or arrays.

Regarding claims 4, 11 and 18, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: determine that the color sampling format is 4:2:2 (Bross p. 14, Table 6-1); and derive the affine motion vector for the chroma subblock by taking an average of the motion vectors of two corresponding luma subblocks (Xu [0113]). 
The same motivation for claim 3 applies to claims 4, 11 and 18.

Regarding claims 5, 12 and 19, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured 
The same motivation for claim 3 applies to claims 5, 12 and 19.

Regarding claims 6, 13 and 20, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: left shift the motion vectors of control points of the corresponding luma subblocks to obtain higher precision luma motion vectors (Bross p. 98 top, 8-326 and 8-327). 
The same motivation for claim 3 applies to claims 6, 13 and 20.

Regarding claims 7 and 14, Xu in view of Bross teaches the method and apparatus of claims 1 and 8, wherein the processor is further configured to: derive an affine motion vector for a luma subblock out of the luma subblocks using a control point based affine motion model (Bross p. 98, section 8.3.3.7). 
The same motivation for claim 3 applies to claims 7 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham Van et al. (U.S. 2020/0099945) discloses a rounding process for luma and chroma motion vectors ([0134], Table 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482